L. J. IRVINE, Justice *
(dissenting).
I respectfully dissent.
Among the essential elements of an easement are: That it is incorporeal, is imposed on corporeal property, and is imposed for the benefit of corporeal property; that there are two distinct tenements, the dominant to which the right belongs and the servient on which the obligation is imposed; and that the ownership of the easement is separate and distinct from the land to which it is attached. 28 C.J.S. Easements § 1, p. 621; Burnquist v. Cook, 220 Minn. 48, 55, 19 N.W.2d 394, 398 (1945).
The majority opinion makes this statement: “ * * * [T]he restrictive phrase ‘ * * * no object or obstruction of any kind shall be placed or permitted to remain thereon * * * ’ limits only the rights of easement grantees. That is, the easement grants a right of access which does not include the right to place nontemporary objects of any kind on Outlot One. But the same restriction does not apply to the fee holder of Outlot One.” No precedent is cited for that statement, and I can find none in Minnesota. Certainly the appellant and his associates own the fee title to Out-lot One, but they bought it subject to the easement.
In Johnson v. Seifert, 257 Minn. 159, 168, 100 N.W.2d 689, 696 (1960), we find this language: “ * * * [A]n abutting or riparian owner of a lake * * * has a right to make such use of the lake over its entire surface, in common with all other abutting owners, provided such use is reasonable and does not unduly interfere with the exercise of similar rights on the part of other abutting owners * * However, there was no easement involved in that case. In the instant case, the easement states that “ * * * no object or obstruction of any kind shall be placed or permitted to remain thereon for any period of time in excess of the time necessary to accomplish such launching or removal of watercraft.” The use of the disjunctive “object or obstruction” would seem to indicate that the prohibition is not limited to objects which obstruct access to the lake. In any event, the appellant’s dock is well within the boundaries of Outlot One and could very well constitute an obstruction if several persons wished to launch their boats at the same time.
There is no evidence that the easement contained in 6(d) has been released by the owners of the dominant estate (which include all of the owners of Block 1 and Block 2) either by abandonment, Simms v. Fagan, *255216 Minn. 283, 12 N.W.2d 783 (1943); Herrmann v. Larson, 214 Minn. 46, 7 N.W.2d 330 (1943), or by agreement, LaPlant v. Schuman, 197 Iowa 466, 196 N.W. 280 (1923), or indeed by any of the methods by which an easement may be terminated. 28 C.J.S. Easements § 52, p. 716.
I believe that the trial court has correctly construed the easement and should be affirmed. Therefore, I respectfully dissent.

 Acting as Justice of the Supreme Court by appointment pursuant to Minn.Const. art. 6, § 2, and Minn.St. 2.724, subd. 2.